DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 10/29/2021. 

Response to Amendment
In response to the action mailed on 4/29/2021, the Applicant has filed a response amending the claims.
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn. 
 
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 1, 3-6 and 8-12 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Li (US Pub 20020018616) Fig 3, Fig 8, Fig 12 teaches in a network a first terminal node (A) having a first port (W East), a second port (P East), a third port (P West), and a signal restoration component (24, 40) (as shown in Fig 1), the signal restoration 

Fukashiro et al (US Pub 20070036544) Fig 1, Fig 4 teaches a second terminal node (e.g. 20-2) having a failure monitor (e.g. 50) and the failure monitor (e.g. 50) issuing a path failure notice when a path failure has occurred (Steps 402, 405), and where a network service system 40 is a controller and has a non-transitory computer readable medium storing computer executable code that when executed by a processor causes the processor to receive the path failure notice from the failure monitor (e.g. 50) and changes a spare path (Steps 402, 405).

The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Rao et al (US Pub 20140146663) and more specifically Fig 7.

Wang (US Pub 20080107416) and more specifically Fig 2.

Suemura (US Pub 20030084367) and more specifically Fig 1.

Usuba et al (U Pat 6614754) and more specifically Fig 1 and Fig 3.

Magill et al (US Pat 6606297) and more specifically Fig 1.

Sharma et al (US Pat 6331906) and more specifically Fig 6.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An optical network, comprising:  
a first terminal node having a first port, a second port, a third port, and a signal restoration component, the signal restoration component configured to, upon receipt of a path failure notice, switch a transmission signal from a working path to a protection path and to create a restored path; 
a second terminal node having a fourth port, a fifth port, a sixth port, and a failure monitor, the failure monitor configured to issue the path failure notice when a path failure has occurred; 

the protection path connecting the second port of the first terminal node to the fifth port of the second terminal node to enable communication of the transmission signal between the first terminal node and the second terminal node, the protection path being a second fiber optic line optically coupling the first terminal node to the second terminal node, the second fiber optic line being different from the first fiber optic line and the protection path being diverse from the working path, the protection path requiring a second quantity of licenses in use to operate, the first quantity of licenses and the second quantity of licenses being mutually exclusive; and, 
a network service system having a non-transitory computer readable medium storing computer executable code that when executed by a processor causes the processor to receive the path failure notice, calculate a third -2-quantity of licenses required by the restored path, release the first quantity of licenses from use and apply at least a portion of the first quantity of licenses to the third quantity of licenses, the restored path connecting the third port of the first terminal node to the sixth port of the second terminal node to enable communication of the transmission signal between the first terminal node and the second terminal node, the restored path being a third fiber optic line optically coupling the first terminal node to the second terminal node, the third fiber optic line being different from the first fiber optic line and the second fiber optic line and the restored path being different from the working path and the protection path, and the third quantity of licenses and the second quantity of licenses being mutually exclusive, 
wherein the network service system comprises a capacity control engine having a license database storing records indicative of the licenses in the first quantity of licenses, the second quantity of licenses, and the third quantity of licenses, the first quantity of licenses having a first license identifying the first port of the first terminal node, and wherein releasing the first quantity of licenses from use and applying at least a portion of the first quantity of licenses to the third quantity of licenses includes changing the first license to identify the third port of the first terminal.

Regarding Claim 3, An optical network, comprising: 
a first terminal node having a first port, a second port, a third port, and a signal restoration component, the signal restoration component configured to, upon receipt of a path failure notice, switch a transmission signal from a working path to a protection path and to create a restored path; 
a second terminal node having a fourth port, a fifth port, a sixth port, and a failure monitor, the failure monitor configured to issue the path failure notice when a path failure has occurred; 
-3-the working path connecting the first terminal node to the second terminal node to enable communication of a transmission signal between the first port of the first 
the protection path connecting the second port of the first terminal node to the fifth port of the second terminal node to enable communication of the transmission signal between the first terminal node and the second terminal node, the protection path being a second fiber optic line optically coupling the first terminal node to the second terminal node, the second fiber optic line being different from the first fiber optic line and the protection path being diverse from the working path, the protection path requiring a second quantity of licenses in use to operate, the first quantity of licenses and the second quantity of licenses being mutually exclusive; and, 
a network service system having a non-transitory computer readable medium storing computer executable code that when executed by a processor causes the processor to receive the path failure notice, calculate a third quantity of licenses required by the restored path, release the first quantity of licenses from use and apply at least a portion of the first quantity of licenses to the third quantity of licenses, the restored path connecting the third port of the first terminal node to the sixth port of the second terminal node to enable communication of the transmission signal between the first terminal node and the second terminal node, the restored path being a third fiber optic line optically coupling the first terminal node to the second terminal node, the third fiber optic line being different from the first fiber optic line and the second fiber optic line and the restored path being different from the working path and the protection path, and the third quantity of licenses and the second quantity of licenses being mutually exclusive, 
wherein the network service system comprises a capacity control engine having a license database storing records indicative of the licenses in the first quantity of -4-licenses, the second quantity of licenses, and the third quantity of licenses, the first quantity of licenses having a first license identifying the first port of the first terminal node, and wherein releasing the first quantity of licenses from use and applying at least a portion of the first quantity of licenses to the third quantity of licenses includes changing the first license to identify the sixth port of the second terminal.

Regarding Claim 6, A capacity control engine having a processor and a non- transitory computer readable medium storing computer executable code that when executed by the processor causes the processor to: 
monitor a first component and a second component for a failure, the first component being required to provide a service and requiring a first quantity of licenses to provide the service, and the second component being required to provide the service in case of a failure of the first component and requiring a second quantity of licenses to provide the -5-service, the second quantity of licenses being mutually exclusive with the first quantity of licenses;
receive a failure notice indicating a failure of the first component and identifying a third component, the third component being required to provide the service in case of a failure of the second component;
upon receiving the failure notice, release the first quantity of licenses from use with the first component, calculate a third quantity of licenses required by the third component to provide the service, the third quantity of licenses being mutually exclusive with the second quantity of licenses, and apply at least a portion of the first quantity of licenses released to the third quantity of licenses required to provide the service, 
wherein the computer executable code executed by the processor further causes the processor to: store, in a license database, records indicative of the licenses in the first quantity of licenses, the second quantity of licenses, and the third quantity of licenses, the first quantity of licenses having a first license identifying the first component, and wherein releasing the first quantity of licenses from use and applying at least a portion of the first quantity of licenses to the third quantity of licenses includes changing the first license to identify the third component.

Although systems/methods comprising protection paths for working paths are known in the art, there is no teaching, suggestion or motivation to generate a system/method that comprises a protection path for a working path and has the licenses as described above and in the instant application. Thus, this is a new inventive system.   
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DIBSON J SANCHEZ/ Primary Examiner, Art Unit 2636